DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is responsive to the amendment filed on 10/27/2021. As directed by the amendment: claim(s) 4 has/have been amended, and no new claim(s) has/have been added.  Thus, claims 4-5 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (US 2010/0126170 A1) in view of Sturman (US 8,327,831 B2).
Re claim 4, Nishio teaches a gas engine 1 (fig. 1), comprising: 
a plurality of cylinders (not explicitly shown) each comprising an inlet-side gas exchange valve (not explicitly shown, but implicitly taught in a typical internal combustion engine) and an exhaust-side gas exchange valve (again, not explicitly shown, but would be implicitly taught); 
a combustion air line (10a) via which combustion air (Air) is conductible in a direction of the inlet-side gas exchange valves of the respective cylinders, 
branches (e.g., see branches toward first gas valves 20) leading from the combustion air line (10a) to the respective inlet-side gas exchange valves (via arm pipes 3; see par. 0070) of the cylinders, 
a gas line (212) coupled with gas valves (20) assigned to the respective cylinders, via which upstream of the respective inlet-side gas exchange valves (not shown) of the respective cylinders the combustion air (Air) conductible to the respective cylinders is mixable (via arm pipes 3) with gaseous fuel (21), to provide the respective cylinder with an ignitable mixture (via 212, 20, 3) of the gaseous fuel (21) and combustion air (Air), which is ignitable and combustible in the cylinders (1), 
wherein 
the combustion air line (10a) is configured to, in a first mode, conduct only the combustion air (See par. 0085-0086, 0088-0090 and figures 2a-2c. Specifically, Nishio explicitly teaches that the second gas valve 19 for the second gas line 211 is closed off when the fuel-gas is of a high calorific value, or in the case when the output of the engine is low. Note, figures 2a-2c also shows that at time point A, the second gas valve 19 is completely closed off.), and, in a second mode (e.g., this “second mode” can be considered to be at any time between time point A & B and B & C; as clearly depicted in figures 2a-2c. Furthermore, as disclosed in par. 0090, Nishio explicitly teaches that the fuel gas is supplied to the suction air via second gas line 211 “only in the case when the fuel-gas supply is greater than at a predetermined rate, as is the case when the fuel-gas is of a low calorific value or the engine output is high,”.), conduct a non-ignitable premixture (e.g., supplied by second gas line 211, air-gas mixer 10 thru charging air manifold 2 and charging air inlet branch arm pipe 3; see fig. 1 and specifically par. 0070 and 0090. “The gas-air mixer is capable of supplying fuel-gas into the suction air so that the concentration of the air fuel mixture is kept lower than a prescribed concentration below a lean limit of flammability as to the fuel gas”. See also par. 0041: “potential fuel-gas explosion risks in the air supply passage can be removed”) of the combustion air (Air) and the gaseous fuel (21) toward the cylinders, and 
the engine is configured to, in the second mode, cylinder-individually add, in a metered manner (via first gas valves 20; see fig. 1; par. 0070), further gaseous fuel (21) to the non-ignitable premixture (via 211, 10, 2, 3) of the combustion air (Air) and the gaseous fuel (21) upstream of the inlet-side gas exchange valve via the gas valve (20) assigned to the respective cylinder, to convert the non-ignitable premixture (via 211, 10, 2, 3) of the combustion air (Air) and the gaseous fuel (21) into the ignitable mixture (via 212, 20, 3) of the combustion air (Air) and the gaseous fuel (21).
Nishio further teaches wherein a mixing ratio of the non-ignitable premixture (via 211, 10, 2, 3) of combustion air (Air) and gaseous fuel (21) is adjusted dependent on the energy content of the gaseous fuel (21). Specifically, see the following paragraphs 0034, 0036, 0038-0041, 0070 and 0088.
Note, Nishio teaches the invention as essentially claimed. However, it is duly noted that Nishio is completely silent with regards to the fact that the disclosed gas-fuel engine is of a dual-fueled engine type. 
Sturman (‘831) discloses a prior art comparable dual-fueled engine wherein a gas-fueled engine, which runs on gaseous fuels like compressed natural gas, hydrogen and ammonia, can be allowed to run on liquid fuel, including diesel fuels for such purposes as starting or when the gaseous fuel is not available or has been consumed and greater range or operating time is needed (see Abstract). 
Thus, the manner of enhancing a particular device (gas-fueled engine) was made part of the ordinary capabilities of one skilled in the art upon the teaching of such improvement in Sturman (‘831). Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art gas-fueled engine of Nishio and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that operating gas-fueled engine as a dual-fueled engine type in Nishio would positively allow for purposes such as, starting or when the gaseous fuel is not available or has been consumed and greater range or operating time is needed (see Abstract of Sturman ‘831). 
Re claim 5, the modified Nishio further teaches a metering device (19; see fig. 1 and par. 0071) for gaseous fuel (21) assigned to the combustion air line (10a), via which the mixing ratio of combustion air (Air) and gaseous fuel (21) of the non-ignitable premixture (via 211, 10, 2, 3) is jointly adjustable for all cylinders (again, see par. 0085 and 0070-0071).
Response to Arguments
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) of claim 4 has been withdrawn. 
Applicant’s arguments, see pg. 6-7 of REMARKS, filed 04/04/2022, with respect to claim 4 have been fully considered and are not persuasive.  
It is duly noted that the arguments provided are nearly identical to the arguments/remarks the Applicant provided in the filing of 10/27/2021. As such, the Examiner has included below the same response to these same arguments. 
Note, however, with respect to the base reference, Nishio, the Applicant argues that the reference fails to teach or suggest the features of independent claim 4 of a dual fuel engine in which a mixing ratio of the non-ignitable premixture of combustion air and gaseous fuel is adjusted dependent on the energy content of the gaseous fuel. Applicant also argues that in Nishio, “the caloric content of the fuel gas is used to determine whether to divert any of the fuel gas through the second gas line. If the  caloric content is high, then the mixer forms a mixture of prescribed mixing ratio. The caloric content is not used to adjust the ratio of the premixture; it is used to determine whether the diversion of fuel gas occurs at all.”.  Again, the Examiner respectfully disagrees with all of these assertions. Again, Examiner respectfully directs Applicant’s attention to the cited paragraphs above and below for further explanation. 
Note, as indicated above and repeated here, Nishio explicitly teaches in paragraphs 0034, 0036, 0038-0041, 0070 and 0088, at the very least, that the second gas valve 19 provided on the second gas line 211 (see fig. 1) can be precisely controlled when the fuel-gas is of a high calorific value (i.e., high energy content), or of a low calorific value (i.e., low energy content). The Examiner has provided the following paragraphs disclosed by Nishio to help further bolster the Examiner’s argument(s) as to why Nishio clearly and explicitly teaches the newly features of amended claim 4: 
[0034] Moreover, in another aspect of the present invention, an opening level of the aforementioned first gas valve as well as an output of the engine is detected during operation so that the second gas valve for suction air is opened with an estimation that the fuel gas is of a low calorific value or the higher output of the engine is being required, in the case when the first gas valve for each cylinder is fully opened and the output of the engine is increasing.
[0036] In another aspect of the present invention, the second gas valve for suction air is closed with an estimation that the fuel-gas served for operation has changed into a fuel of a high calorific value or the output of the engine is reduced, in the case when the detected output of the engine becomes low and less than a prescribed value.
[0038] Further, the present invention discloses a control device of an engine that is provided with not only the first gas valve for each cylinder but also a charging air flow-rate control valve such as an exhaust gas by-pass valve that controls the flow rate of the charged air through the turbocharger into the cylinder's, whereby the first gas valve for each cylinder acts as a fuel-gas injector for injecting fuel-gas into the charged air so that air fuel mixture of a required air fuel ratio is supplied into each cylinder; wherein, the control device is further provided with: a second gas line toward suction air before the turbocharger the line which is branched from the gas supply source line so as to be connected to the air inflow line toward the turbocharger compressor, the line comprising a second gas valve for suction air, of on-off control; a gas supply line to the cylinders the line which is branched from the gas supply source line, the line comprising a gas compressor that pressurizes fuel-gas so that the fuel-gas can flow into the boosted charging air; a mixer that is provided on the upstream air inflow line toward the turbocharger, and mixes the fuel-gas through the second gas line, with the ambient air induced toward the turbocharger so that the concentration of the air fuel mixture is kept lower than a prescribed concentration below a lean limit of flammability as to the fuel-gas; 
[0039] Further, it is preferable that the mentioned mixer is of a venturi type, and the air and the fuel-gas are mixed so that the prescribed air fuel ratio can be achieved. 
[0040] As described above, the present invention can provide a method to control a gas engine and a gas engine system thereof, whereby an air fuel ratio control with high precision can be achieved even in the case when a low calorific fuel gas that is prone to vary in calorific value is used. 
[0041] To be more specific, an air fuel ratio control with precision can be realized, while necessary fuel amount is secured, in a manner that a part of the fuel-gas is supplied to the engine suction air that is inducted by the turbocharger, only in the case when the fuel-gas amount to be supplied is being increased as is the case when the fuel-gas is of a low calorific value, or the engine output is high. In other words, the gas compressor can be of a smaller size and capacity by means of providing a mixer that mixes fuel-gas with suction air so that the concentration of the air fuel mixture does not exceed a prescribed concentration value below a lean limit of flammability as to the fuel-gas, as well as by means of supplying fuel-gas through the mixer in the case when a larger amount of fuel-gas is required; further, potential fuel-gas explosion risks in the air supply passage can be removed; what is more, since the mixer yields an air fuel mixture of a prescribed concentration, the air fuel control at the first gas valve for each cylinder can be simplified.
[0070] In relation to the above, the second gas line 211 is connected to the air-gas mixer 10 that is provided part way along the air inlet passage 10a toward the turbocharger, while the first gas line 212 branches, part way along the first gas line, toward a gas supply branch arm pipe 213 at each cylinder, the pipe 213 being connected to the charging air inlet branch arm pipe 3. The gas-air mixer is capable of supplying fuel-gas into the suction air so that the concentration of the air fuel mixture is kept lower than a prescribed concentration below a lean limit of flammability as to the fuel-gas; preferably, a mixer of a venturi type is used.
[0088] Still further, under the condition that the second gas valve for suction air is opened and the levels of the engine load are detected, when the detected level of the engine load becomes less than a predetermined level, then the second gas valve for suction air is closed and the air fuel ratio control is performed only by the first gas valve for each cylinder, on the basis that the fuel-gas being used has a high calorific value or the output of the engine becomes low; this situation is depicted around a time point C in FIG. 2c.
	
	In conclusion, based on the highlighted and underlined portions of the disclosure above, the Examiner has interpreted that Nishio, both clearly suggests and teaches, that the second gas valve 19 is effectively controlled via the gas quantity controller 22 such that the mixing ratio of the non-ignitable premixture (via 211, 10, 2, 3) of combustion air (Air) and gaseous fuel (21) is adjusted dependent on the energy content of the gaseous fuel (21). On a final note, the controller 22 of Nishio, clearly and explicitly, takes into account the energy content (i.e., either high or low calorific value) of the gaseous fuel 21 in order to provide the precise control of the mixing ratio (amount) of the gaseous fuel and combustion air such that the premixture is kept lower than a prescribed concentration below a lean limit of flammability as to the fuel-gas (again, please see the following paragraphs provided above). Finally, the rejections of claims 4-5 are hereby upheld.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747